Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Huang (U.S. Patent No. 6496798).
Regarding claim 1, Huang discloses a quantization method of a latent vector, comprising:
performing information shaping on the latent vector resulting from reduction in a dimension of an input signal using a target neural network ([Col 19, Rows 10-14] - The first window Shaping function, used along the “pitch and Voicing path, is a Kaiser window function, which is well known to one of ordinary skill in the art. This window vector is dynamic… [Col 30, Rows 7-10] - A Neural Decision function 968 determines whether to double the frequency using a neural network when the roughness factor does not exceed the first predetermined value or the maximum magnitude [Col 43, Rows 28-36] - Non-Speech activity within the message is reduced prior to transmission of the encoded message, to increase trans mission efficiency, by a Non-Speech Activity Reduction function comprising all steps (steps 2320-2365) of the Post Processing function 492 except step 2310. Since the gain values are quantized in blocks of 2 or 4 frames, the non Speech activity reduction is done at the gain block boundaries, by eliminating one or more contiguous gain blocks):
clamping a residual signal of the latent vector derived based on the information shaping ([Col 60, Rows 27-45] - the harmonic residue Vectors are generated for Vocoder rate 3 using a first quantization level as described above in Section 5.8, Harmonic Residue Quantization (256 values, 8 bit indices)… and the Vocoder rate 2 index (quantized harmonic residue) determined for each harmonic residue, with the difference being clamped to a predetermined maximum):
performing rescaling on the clamped residual signal ([Col 11, Rows 16-21] - the incoming speech Signal is in a digital format. A Sampling rate of f=8000 Samples/Second is preferably used. The digital Samples are preferably Scaled Such that the minimum and maximum Sample values are in the range -32768, 32767));
and performing quantization on the rescaled residual signal ([Col 13, Rows 44-46] - Parameter encoding is a process performed by functions 480–490 that includes quantizing the model parameters to achieve the required Vocoding rate).
Regarding claim 2, Huang discloses the method, wherein the performing the information shaping 10performs information shaping by applying a scale factor predicted by a helper neural network to the latent vector ([Col 29, Rows 51-55] - The roughness factor can be generally described as being determined from the magnitudes of all harmonic peaks of a magnitude Spectrum and magnitudes of all harmonic peaks of a logarithmic Spectrum of the frequency transformed window).
Regarding claim 3, Huang discloses the method, wherein the performing the information shaping performs scaling down the latent vector by dividing the latent vector using the scale vector and isdetermines the residual signal of the latent vector ([Col 2, Rows 50-55] - The Speech Spectrum is divided into a number of frequency bands and a determination is made for each band as to the Voiced/unvoiced nature of each band. The MBE speech synthesizer generates an additional Set of data to control the excitation of the voiced speech frames).
Regarding claim 4, Huang discloses the method, wherein the clamping the residual signal of the latent vector performs clipping by applying a predetermined minimum value and a predetermined maximum value to the residual signal of the latent vector derived from the information shaping ([Col 11, Rows 16-21] - the incoming speech Signal is in a digital format. A Sampling rate of f=8000 Samples/Second is preferably used. The digital Samples are preferably Scaled Such that the minimum and maximum Sample values are in the range -32768, 32767)).
Regarding claim 5, Huang discloses the method, wherein the performing the rescaling adjusts a scale of a clamped residual signal by applying a quantization resolution to the clamped residual signal ([Col 11, Rows 16-21] - the incoming speech Signal is in a digital format. A Sampling rate of f=8000 Samples/Second is preferably used. The digital Samples are preferably Scaled Such that the minimum and maximum Sample values are in the range -32768, 32767). [Col 60, Rows 27-45] - the harmonic residue Vectors are generated for Vocoder rate 3 using a first quantization level as described above in Section 5.8, Harmonic Residue Quantization (256 values, 8 bit indices)… and the Vocoder rate 2 index (quantized harmonic residue) determined for each harmonic residue, with the difference being clamped to a predetermined maximum).
Regarding claim 6, Huang discloses the method, wherein the quantization resolution of the latent vector is adjusted according to a bit rate ([Col 11, Rows 42-46] - The Speech Signal is analyzed to determine unquantized speech model parameters that represent analog values of Speech parameters, which are quantized appropriately, depending on the required average bit rate).
Regarding claim 7, Huang discloses the method, wherein the performing the quantization quantizes a residual signal by applying random noise to the rescaled residual signal ([Col 6, Rows 47-50] - The frame Voiced/unvoiced parameter generated by the speech encoder 107 determines whether the decoder 116 uses a periodic Signal as an excitation Source or a noise like Signal Source as an excitation Source).
Regarding claim 8, Huan discloses a computing device for performing a quantization method of a latent vector, comprising:
one or more processor configured to (Figure 33 – Processor 3310):
perform information shaping on the latent vector resulting from reduction in a dimension of an input signal using a target neural network ([Col 19, Rows 10-14] - The first window Shaping function, used along the “pitch and Voicing path, is a Kaiser window function, which is well known to one of ordinary skill in the art. This window vector is dynamic… [Col 30, Rows 7-10] - A Neural Decision function 968 determines whether to double the frequency using a neural network when the roughness factor does not exceed the first predetermined value or the maximum magnitude [Col 43, Rows 28-36] - Non-Speech activity within the message is reduced prior to transmission of the encoded message, to increase trans mission efficiency, by a Non-Speech Activity Reduction function comprising all steps (steps 2320-2365) of the Post Processing function 492 except step 2310. Since the gain values are quantized in blocks of 2 or 4 frames, the non Speech activity reduction is done at the gain block boundaries, by eliminating one or more contiguous gain blocks):
clamp a residual signal of the latent vector derived based on the information shaping ([Col 60, Rows 27-45] - the harmonic residue Vectors are generated for Vocoder rate 3 using a first quantization level as described above in Section 5.8, Harmonic Residue Quantization (256 values, 8 bit indices)… and the Vocoder rate 2 index (quantized harmonic residue) determined for each harmonic residue, with the difference being clamped to a predetermined maximum):
perform rescaling on the clamped residual signal ([Col 11, Rows 16-21] - the incoming speech Signal is in a digital format. A Sampling rate of f=8000 Samples/Second is preferably used. The digital Samples are preferably Scaled Such that the minimum and maximum Sample values are in the range -32768, 32767));
and perform quantization on the rescaled residual signal ([Col 13, Rows 44-46] - Parameter encoding is a process performed by functions 480–490 that includes quantizing the model parameters to achieve the required Vocoding rate).
Dependent claims 9-14 are analogous in scope to claims 2-7, and are rejected according to the same reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imbert De Tremiolles (U.S. Patent No. 7133854) teaches method and circuits for encoding an input pattern using a normalizer and a classifier. Zadeh teaches (U.S. Patent No. 9916538) teaches method and system for feature detection. Zalewski (U.S. Patent No. 10977907) teaches devices for tracking retail interactions with goods including contextual voice input processing and artificial intelligent responses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658
/RICHEMOND DORVIL/            Supervisory Patent Examiner, Art Unit 2658